Citation Nr: 1806018	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an effective date earlier than March 13, 2009, for service connection for posttraumatic stress disorder (PTSD), with dysthymia.  

3.  Entitlement to an effective date earlier than March 13, 2009, for service connection for bilateral pes planus.  

4.  Entitlement to an effective date earlier than January 22, 2010, for service connection for a right knee disability.  

5.  Entitlement to an effective date earlier than April 30, 2012, for service connection for a left knee disability.  


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2001 to August 2004, including service in Afghanistan.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2010, January 2011, and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The April 2010 RO decision denied service connection for a low back disability (listed as low back pain).  

The January 2011 RO decision granted service connection and a 100 percent rating for PTSD, with dysthymia, effective March 13, 2009.  

The March 2011 RO decision granted service connection and a 10 percent rating bilateral pes planus, effective March 13, 2009.  By this decision, the RO also granted service connection for bilateral knee disabilities (a bilateral patellar tracking disorder, with degenerative joint disease), effective January 22, 2010.  

In June 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

An August 2017 RO decision increased the rating for the Veteran's service-connected bilateral pes planus to 50 percent, effective April 30, 2012.  By this decision, the RO also recharacterized the Veteran's service-connected bilateral patellar tracking disorder, with degenerative joint disease, as right knee osteoarthritis and continued a 10 percent rating.  The RO also granted separate service connection for left knee osteoarthritis and assigned a 10 percent rating, effective April 30, 2012.  

The Board notes that in a February 2016 statement, the Veteran appeared to raise an issue of entitlement to a total disability rating based on individual unemployability.  There is no indication that the Veteran has filed the proper form as to that possible claim.  See 38 C.F.R. § 3.155 (a) (2017).  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 13, 2009, the RO received the first formal or informal claim for service connection for PTSD, with dysthymia.  

2.  The RO subsequently granted service connection for PTSD, with dysthymia, effective March 13, 2009.  

3.  On March 13, 2009, the RO received the first formal or informal claim for service connection for bilateral pes planus.  

4.  The RO subsequently granted service connection for bilateral pes planus, effective March 13, 2009.  

5.  On January 22, 2010, the RO received the first formal or informal claim for service connection for a right knee disability.  

6.  The RO subsequently granted service connection for a right knee disability, effective January 22, 2010.  

7.  On January 22, 2010, the RO received the first formal or informal claim for service connection for a left knee disability.  

8.  The RO subsequently granted service connection for a left knee disability, effective January 22, 2010.  However, the RO later assigned an effective date of April 30, 2012, for the Veteran's service-connected low back disability.  

9.  The effective date for service connection for a left knee disability is January 22, 2010, the date of the Veteran's first formal or informal claim for service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 13, 2009, for service connection for PTSD, with dysthymia, have not been met.  38 U.S.C.A. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for an effective date earlier than March 13, 2009, for service connection for bilateral pes planus, have not been met.  38 U.S.C.A. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).  

3.  The criteria for an effective date earlier than January 22, 2010, for service connection for a right knee disability, have not been met.  38 U.S.C.A. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).  

4.  The criteria for an earlier effective date of January 22, 2010, for service connection for a left knee disability, have been met.  38 U.S.C.A. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. PTSD, with Dysthymia

The law provides that the effective date for an award of service connection is the day following separation from active duty, or the day entitlement arose, if the claim is filed within the year after active duty.  When the claim is filed more than a year after active duty, the effective date for service connection will be the date of VA receipt of the claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  Treatment records by themselves do not constitute "informal claims" for service connection.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12, Vet. App. 32 (1998).  

The Veteran essentially contends that service-connection for PTSD, with dysthymia, should be effective from August 14, 2004, the day after his separation from service.  He specifically maintains that he filed a claim for PTSD, with dysthymia, as of his last day of service on August 13, 2004.  He reports that an August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran served on active duty in the Army from August 2001 to August 2004, including service in Afghanistan.  

The Veteran's service treatment records are incomplete.  His available service treatment records do not specifically show treatment for any psychiatric disorders.  

A VA listing of the Veteran's treatment dated from September 2001 to June 2004, which includes the Veteran's period of service, indicates that he underwent other specified counseling at a Department of Defense military treatment facility in February 2002.  A diagnosis was not provided.  Another February 2002 entry, on that same day, reflects that the Veteran underwent a general psychiatric examination, not elsewhere classified, at a Department of Defense military treatment facility.  A diagnosis was not provided.  

An August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that the Veteran was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The notice does not include any reference to an informal or formal claim for PTSD, with dysthymia, or for any psychiatric disorder.  

Post-service private and VA treatment records, including examination reports, indicate that the Veteran was treated for variously diagnosed psychiatric disorders since December 2008, and refer to diagnoses including PTSD and dysthymia.  

For example, a December 2008 VA treatment entry relates a diagnosis of an acute psychosis, with suicidal and homicidal ideation.  Another December 2008 VA treatment entry refers to a diagnosis of PTSD.  

A November 2010 VA psychiatric examination report indicates diagnoses of PTSD and dysthymia.  

On March 13, 2009, the Veteran filed his initial claim for service connection for PTSD, with dysthymia (listed as PTSD).  

An April 2010 RO decision denied service connection for PTSD, with dysthymia (listed as PTSD).  In July 2010, the Veteran filed a notice of disagreement as to the denial of his claim.  

In January 2011 decision, the RO granted service connection and 100 percent rating for PTSD, with dysthymia, effective March 13, 2009.  

Subsequent VA treatment records, including examination reports, refer to continued treatment of psychiatric problems.  

The claims file reveals that the first claim, formal or informal, seeking service connection for PTSD, with dysthymia, was received on March 13, 2009.  

There is no evidence of VA receipt of any written document that would constitute a claim, formal or informal, for service connection for PTSD, with dysthymia, until March 13, 2009, and service connection for PTSD, with dysthymia, was granted as of that date.  As this was years after the Veteran's separation from service, service connection for PTSD, with dysthymia, may be no earlier than March 13, 2009, the date of VA receipt of the claim.  

The Board notes that the Veteran has asserted that service connection for PTSD, with dysthymia, should be effective on August 14, 2004, the day after his separation from service.  The Veteran has indicated that he filed a claim for service connection, including for PTSD, with dysthymia, as of the last day of his period of service, and that an August 13, 2004, notice from the VA, Compensation and Pension Office, shows that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The Board observes, however, that the August 13, 2004, notice from the VA Compensation-Pension program at Fort Drum in New York, does not include any reference to a formal or informal claim for PTSD, with dysthymia, or for any psychiatric disorder.  

The evidence shows that the Veteran was treated for psychiatric problems from at least December 2008.  The Board observes, however, that there is no indication in the record that he filed a claim prior to March 13, 2009.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  Therefore, the Veteran did not indicate that he was seeking service connection for PTSD, with dysthymia, or for any other psychiatric disorder, until March 13, 2009.  

The controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in this matter.  Together, these two sections mandate that a claim must be specific, and that the effective date of an award shall not be earlier than the date of receipt of the claim.  Here, the first communication from the Veteran specifying a claim of service connection for PTSD, with dysthymia, was dated on March 13, 2009.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is also no provision in the law for awarding an earlier effective date based on the Veteran's assertion that the disability existed before he filed the claim.  The Board concludes that there is no entitlement to an earlier effective date for an award of service connection for PTSD, with dysthymia.  The law not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

II. Pes Planus

The Veteran essentially contends that service-connection for bilateral pes planus, should be effective from August 14, 2004, the day after his separation from service.  The Veteran specifically maintains that he filed a claim for bilateral pes planus as of his last day of service on August 13, 2004.  He reports that an August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  See Scott, 789 F.3d at 1375.  

A VA listing of the Veteran's treatment dated from September 2001 to June 2004, which includes the Veteran's period of service, does not show treatment for any right and left foot disabilities.  

An August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that the Veteran was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The notice does not include any reference to an informal or formal claim for bilateral pes planus, or for any right and left foot disabilities.  

Post-service private and VA treatment records, including examination reports, indicate that the Veteran was treated for bilateral pes planus since January 2009.  

For example, a January 2009 treatment entry relates a diagnosis of pes planus.  

A February 2011 VA orthopedic examination report indicates a diagnosis of bilateral pes planus, chronic, moderate.  

On March 13, 2009, the Veteran filed his initial claim for service connection for bilateral pes planus (listed as flat feet).  

An April 2010 RO decision denied service connection for bilateral pes planus.  In July 2010, the Veteran filed a notice of disagreement as to the denial of his claim.  

In a January 2011 decision, the RO again denied service connection for bilateral pes planus.  

In a March 2011 decision, the RO granted service connection and a 10 percent rating for bilateral pes planus, effective March 13, 2009.  

Subsequent VA treatment records, including examination reports, refer to continued treatment for bilateral pes planus.  

An August 2017 RO decision increased the rating for the Veteran's service-connected bilateral pes planus to 50 percent, effective April 30, 2012.  

The Board observes that a review of the claims file reveals that the first claim, formal or informal, seeking service connection for bilateral pes planus was received on March 13, 2009.  

There is no evidence of VA receipt of any written document that would constitute a claim, formal or informal, for service connection for bilateral pes planus, until March 13, 2009, and service connection for bilateral pes planus was granted as of that date.  As this was years after the Veteran's separation from service, service connection for bilateral pes planus may be no earlier than March 13, 2009, the date of VA receipt of the claim.  

The Board notes that the Veteran has asserted that service connection for bilateral pes planus should be effective on August 14, 2004, the day after his separation from service.  The Veteran has indicated that he filed a claim for service connection, including for bilateral pes planus as of the last day of his period of service, and that an August 13, 2004, notice from the VA, Compensation and Pension Office, shows that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The Board observes, however, that the August 13, 2004, notice from the VA Compensation-Pension program at Fort Drum in New York, does not include any reference to a formal or informal claim for bilateral pes planus, or for any right and left foot disabilities.  

The evidence shows that the Veteran was treated for bilateral pes planus since at least January 2009.  The Board observes, however, that there is no indication in the record that he filed a claim prior to March 13, 2009.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  Therefore, the Veteran did not indicate that he was seeking service connection for bilateral pes planus until March 13, 2009.  

The controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in this matter.  Together, these two sections mandate that a claim must be specific, and that the effective date of an award shall not be earlier than the date of receipt of the claim.  Here, the first communication from the Veteran specifying a claim of service connection for bilateral pes planus was dated on March 13, 2009.  

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon, 12 Vet. App. at 32, 35; Talbert, 7 Vet. App. at 352, 356-57.  There is also no provision in the law for awarding an earlier effective date based on the Veteran's assertion that the disability existed before he filed the claim.  The Board concludes that there is no entitlement to an earlier effective date for an award of service connection for bilateral pes planus.  The law not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis, 6 Vet. App. at 426.  

III. Right Knee Disability and Left Knee Disability

The Veteran essentially contends that service-connection for his right knee disability and left knee disability, respectively, should be effective from August 14, 2004, the day after his separation from service.  He specifically maintains that he filed a claim for right and left knee disabilities as of his last day of service on August 13, 2004.  He reports that an August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  See Scott, 789 F.3d at 1375.  

The Veteran served on active duty in the Army from August 2001 to August 2004, including service in Afghanistan.  

A VA listing of the Veteran's treatment dated from September 2001 to June 2004, which includes the Veteran's period of service, indicates that he was noted to have pain in his limb in February 2002 at a Department of Defense military treatment facility.  A diagnosis was not specifically provided at that time.  Another February 2002 entry, on that same day, notes a diagnosis of a sprain of the knee and leg, not otherwise specified, at a Department of Defense military facility.  

An August 13, 2004, notice from the VA, Compensation and Pension Office, indicates that the Veteran was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The notice does not include any reference to an informal or formal claim for a right knee disability or for a left knee disability.  

Post-service private and VA treatment records, including examination reports, indicate that the Veteran was treated for variously diagnosed right and left knee disabilities since January 2010.  

For example, a January 2010 VA treatment entry notes that the Veteran complained of bilateral leg pain, especially near the lateral knee surfaces.  The deferential diagnoses included a gait disturbance, iliotibial band syndrome versus a primary knee disorder, secondary to altered gait due to flat feet.  

A February 2011 VA orthopedic examination report indicates diagnoses including a patellar tracking disorder, bilateral, chronic, moderate.  

On January 22, 2010, the Veteran filed his initial claim for service connection for a right knee disability and for a left knee disability (listed as a bilateral knee condition).  

An April 2010 RO decision denied service connection for a right knee disability (listed as a right knee condition) and for a left knee disability (listed as a left knee condition).  In July 2010, the Veteran filed a notice of disagreement as to the denial of his claims.  

In a January 2011 decision, the RO again denied service connection for a right knee disability and for a left knee disability.  

In a March 2011 decision, the RO granted service connection and a 10 percent rating for bilateral knee disabilities (a bilateral patellar tracking disorder, with degenerative joint disease), effective January 22, 2010.  

Subsequent VA treatment records, including examination reports, refer to continued treatment of right and left knee problems.  

In an August 2017 decision, the RO recharacterized the Veteran's service-connected bilateral patellar tracking disorder, with degenerative joint disease, as right knee osteoarthritis and continued a 10 percent rating, effective January 22, 2010.  The RO also granted separate service connection for left knee osteoarthritis and assigned a 10 percent rating, effective April 30, 2012.  The RO did not assign an effective date of January 22, 2010, which was when service-connection was originally granted for a left knee disability (bilateral patellar tracking disorder, with degenerative joint disease).  

The Board observes that a review of the claims file reveals that the first claim, formal or informal, seeking service connection for a right knee disability and for a left knee disability, respectively, was received on January 22, 2010.  

There is no evidence of VA receipt of any written document that would constitute a claim, formal or informal, for service connection for a right knee disability and for a left knee disability, respectively, until January 22, 2010, and service connection for a right knee disability and for a left knee disability, respectively, was granted as of that date.  As this was years after the Veteran's separation from service, service connection for a right knee disability and for a left knee disability, respectively, may be no earlier than January 22, 2010, the date of VA receipt of the claim.  

The Board notes that the Veteran has asserted that service connection for a right knee disability and for a left knee disability, respectively, should be effective on August 14, 2004, the day after his separation from service.  The Veteran has indicated that he filed a claim for service connection, including for right knee and left knee disabilities, as of the last day of his period of service, and that an August 13, 2004, notice from the VA, Compensation and Pension Office, shows that he was enrolled at the VA Compensation-Pension program at Fort Drum in New York.  The Board observes, however, that the August 13, 2004, notice from the VA Compensation-Pension program at Fort Drum in New York, does not include any reference to a formal or informal claim for a right knee disability and/or for a left knee disability.  

The evidence shows that the Veteran was treated for right and left knee problems since at least January 2010.  The Board observes, however, that there is no indication in the record that he filed a claim for service connection for such disabilities prior to January 22, 2010.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155.  Therefore, the Veteran did not indicate that he was seeking service connection for a right knee disability and for a left knee disability, respectively, until January 22, 2010.  

The controlling law and regulations regarding effective dates are clear.  The effective date of an award of compensation based on original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

The pertinent facts are not in dispute, and the law, specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in this matter.  Together, these two sections mandate that a claim must be specific, and that the effective date of an award shall not be earlier than the date of receipt of the claim.  Here, the first communication from the Veteran specifying a claim of service connection for a right knee disability and for a left knee disability, respectively, was dated on January 22, 2010.  

The Board observes, however, that in an August 2017 decision, the RO assigned an effective date for the Veteran's left knee disability of April 30, 2012, despite the fact that he was already service-connected for a left knee disability, effective January 22, 2010.  As the law for assigning effective dates directs that the effective date of an award of compensation based on an original claim (received beyond one year after discharge), will be the date of VA receipt of the claim, or date entitlement arose, whichever is later, the Board finds that the later of the two dates, January 22, 2010, is the proper effective date for the grant of service connection for a left knee disability.  

As to the Veteran's right knee disability, the VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon, 12 Vet. App. at 32, 35; Talbert, 7 Vet. App. at 352, 356-57.  There is also no provision in the law for awarding an earlier effective date based on the Veteran's assertion that the disability existed before he filed the claim.  Therefore, the Board concludes that there is no entitlement to an earlier effective date for an award of service connection for a right knee disability.  The law not the evidence, governs the outcome of this case, and as a matter of law, the claim must be denied.  Sabonis, 6 Vet. App. at 426.   


ORDER

An effective date earlier than March 13, 2009, for service connection for PTSD, with dysthymia, is denied.  

An effective date earlier than March 13, 2009, for service connection for bilateral pes planus is denied.  

An effective date earlier than January 22, 2010, for service connection for a right knee disability is denied.  

An effective date of January 22, 2010, for service connection for a left knee disability, is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for a low back disability.  

The Veteran is service-connected for a right knee disability (right knee osteoarthritis); a left knee disability (left knee osteoarthritis); bilateral pes planus; and for PTSD, with dysthymia.  

The Veteran contends that she has a low back disability that is related to service.  He specifically maintains that he injured his low back during his period of service and that he has suffered low back problems since that time.  The Board must also consider whether the Veteran's low back problems are related to his service-connected disorders, to specifically include his service-connected right and left knee disabilities and bilateral pes planus.  

The Veteran is competent to report low back problems during service and since service.  See Davidson, 581 F.3d at 1313.  

The Veteran's service treatment records are incomplete.  The available service treatment records do not show treatment for any low back problems.  

A VA listing of the Veteran's treatment dated from September 2001 to June 2004, which includes the Veteran's period of service, does not show treatment for any low back, problems.  

Post-service VA treatment records show treatment for low back pain and a deferential diagnosis of sciatica.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for a low back disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for low back problems since August 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed low back disability.  The entire claims file must be reviewed by the examiner.  The examiner must diagnose all current low back disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed low back disabilities are related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of low back problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected disabilities, to include his service-connected right knee disability, left knee disability, and bilateral pes planus, caused or aggravated any currently diagnosed low back disabilities.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed low back disabilities, by the Veteran's service-connected disabilities, to include his service-connected right knee disability, left knee disability, and bilateral pes planus, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed low back disabilities prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


